Exhibit 10.8



GENERAL SECURITY AGREEMENT

 

This GENERAL SECURITY AGREEMENT is made this 26th day of March 2009, between
HUDSON TECHNOLOGIES COMPANY ("Debtor"), a corporation organized and existing
pursuant to the laws of the State of Tennessee having an address at PO Box 1541,
One Blue Hill Plaza, Pearl River, New York 10965 and CATHERINE F. ZUGIBE
("Lender"), whose address is One Angelus Drive, Garnerville, NY 10923.

1. DEFINITIONS.

All words and terms used in this Agreement shall have the meanings as set forth
herein and where not otherwise defined herein shall be deemed to have the
meanings as accorded to them in the Uniform Commercial Code as in effect from
time to time ("UCC"). As used herein, the following terms shall have the
following meanings (terms defined in the singular to have the same meaning when
used in the plural and vice versa):



1.1 "Agreement"

shall mean this General Security Agreement.



1.2 "Collateral"

shall have the meaning given to such term in Section 2.1 hereof.



1.3 "Equipment"

shall mean all machinery, equipment, office machinery, furniture, fixtures,
conveyors, tools, materials storage and handling equipment, molds, dies, stamps
and other equipment of every kind and nature and wherever situated now or
hereafter owned by Debtor or in which Debtor may have any interest (to the
extent of such interest), together with all additions and accessions thereto,
all replacements and all accessories and parts therefor, all manuals,
blueprints, know-how, warranties and records in connection therewith, all rights
against suppliers, warrantors, manufacturers, sellers or others in connection
therewith, and together with all substitutes for any of the foregoing.



1.4 "Inventory"

shall have the meaning given to such term in the UCC.



1.5 "Note"

shall mean the 10% Secured Promissory Note dated the date hereof between the
Debtor and Lender, as the same may be modified, amended, restated or replaced
from time to time.



1.6 "Loan Documents"

shall mean the Note, together with this Agreement and any and all other
documents, instruments or agreements executed in connection therewith as the
same may be modified, amended, restated or replaced from time to time.



1.7 "Person"

shall mean an individual, partnership, limited liability company, limited
liability partnership, corporation, joint venture, joint stock company, land
trust, business trust or unincorporated organization, or a government agency or
political subdivision thereof.



1.8 "Property"

shall mean any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.



2. SECURITY INTEREST.

2.1 Security Interest.

To secure the prompt payment and performance of all of the obligations to Lender
under the Note, Debtor hereby grants to Lender a lien and security interest in
all of Debtor's right, title and interest in all Properties and rights in
Properties, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located including, without limitation, the following
(collectively, "Collateral"), which lien shall be expressly subject and
subordinate to: i) the first priority lien and security interest held by Keltic
Financial Partners, LP, a Delaware limited partnership ("Keltic"), and Bridge
Healthcare Finance, LLC, pursuant to certain Amended and Restated Loan
Agreement, dated as of June 26, 2007, as amended (the "Loan Agreement"); (ii)
certain mortgages and mortgage notes in favor of Busey Bank secured by real
property owned by Debtor in Champaign, Illinois (the "Mortgages"); (iii)
security interests held as the date hereof by certain purchase money lenders;
and (iv) any future security interest obtained by purchase money lenders or
other lenders with respect to assets of the Company (except to the extent that
the agreements governing any future security interests expressly provide that
such interests shall rank pari passu with, or junior to, the security interest
of the Lender):



(a) All Equipment;

(b) All Inventory;

(c) All monies or other Property of any kind, now or at any time or times
hereafter, in the possession or under the control of Lender or any affiliate of
Lender or any representative, agent or correspondent of Lender;

2.2 Perfection.

Debtor will execute and deliver to Lender such security agreements, assignments
(including, without limitation, assignments of specific Receivables, Inventory
and General Intangibles), and other papers as Lender may at any time or from
time to time reasonably request that are required to perfect or protect the
security interest granted hereby. Debtor will perform any and all steps that
Lender may request to perfect Lender's security interest in Inventory,
including, but without limitation, executing and filing financing or
continuation statements in form and substance satisfactory to Lender and
maintaining stock records. Debtor hereby appoints Lender as its attorney in fact
to execute and deliver notices of lien, financing statements, assignments, and
any other documents, notices, and agreements necessary for the perfection of
Lender's security interests in the Collateral. Debtor agrees to pay the costs of
the continuation of Lender's security interests and releases or assignments of
Lender's interests.



3. EVENTS OF DEFAULT.

Any of the following events or occurrences shall constitute an "Event of
Default" under this Agreement:



(a) the occurrence of any Event of Default under the Note, the of the Loan
Agreement; or

(b) the failure of Debtor to perform or comply with any provision of this
Agreement and the continuance of such failure beyond any applicable grace and/or
notice period.

4. RIGHTS OF LENDER.

4.1 General Rights.

The rights of Lender shall at all times be those of a secured party under the
UCC.



4.2 Rights on Default.

Upon the occurrence of any Default or an Event of Default, and after giving
effect to any applicable grace period, in addition to and without limiting any
rights Lender may have under any agreement, document or instrument evidencing or
representing any obligation of Debtor to Lender or executed in connection with
any such obligation, Lender is hereby authorized to declare any or all of the
Obligations to be immediately due and payable, and the rights and remedies of
Lender with respect to the Collateral shall be as set forth herein, in the UCC
and as otherwise available under applicable law.

4.3 Expense of Collection and Sale.

Debtor agrees to pay all costs and expenses incurred by Lender in connection
with the negotiation and preparation of this Agreement or any other document, or
any other Loan Documents executed in connection herewith, in determining
Lender's rights under, and in enforcing and determining its rights under and
enforcing the security interests created by this Agreement, including, without
limitation, costs and expenses relating to taking, holding, insuring, preparing
for sale, appraising, selling or otherwise realizing on the Collateral, and
reasonable attorneys' fees and expenses in connection with any of the foregoing.
All such reasonable costs and expenses shall be payable on demand, and shall
bear interest at the highest rate charged on any Obligation, payable on demand,
from the date of Lender's payment of such costs and expenses until payment in
full is made by Debtor, at the highest rate of interest permitted by law.



4.4 Compliance with Other Laws.

Lender may comply with any applicable law requirements in connection with a
disposition of the Collateral, and compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.



4.5 Warranties.

Lender may sell the Collateral without giving any warranties. Lender may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral.



5. GENERAL PROVISIONS.

5.1 Waivers.

Debtor expressly waives notice of nonpayment, demand, presentment, protest or
notice of protest in relation to the Loan Documents or the Collateral. No delay
or omission of Lender in exercising or enforcing any of its rights, powers,
privileges, options or remedies under this Agreement shall constitute a waiver
thereof, and no waiver by Lender of any default by Debtor shall operate as a
waiver of any other default.



5.2 Remedies Not Exclusive.

All rights and remedies of Lender under this Agreement shall be cumulative and
not alternative or exclusive, irrespective of any other collateral guaranty,
right or remedy and may be exercised by Lender at such time or times and in such
order as Lender, in its sole discretion, may determine, and are for the sole
benefit of Lender. The exercise or failure to exercise such rights and remedies
shall not result in liability to Debtor or others except in the event of willful
misconduct or bad faith by Lender, and in no event shall Lender be liable for
more than it actually receives as a result of the exercise or failure to
exercise such rights and remedies.



5.3 Successors and Assigns.

This Agreement is entered into for the benefit of the parties hereto and their
successors and assigns. It shall be binding upon and shall inure to the benefit
of such parties, their successors and assigns. Lender shall have the right,
without the necessity of any further consent or authorization by the Debtor, to
sell, assign, securitize or grant participation in all, or a portion of,
Lender's interest in the Collateral, to other financial institutions of the
Lender's choice and on such terms as are acceptable to Lender in its sole
discretion.



5.4 Notices.

Wherever this Agreement provides for notice to any party (except as expressly
provided to the contrary), it shall be given by messenger, facsimile, certified
U.S. mail with return receipt requested, or nationally recognized overnight
courier with receipt requested, effective when received by the party to whom
addressed, and shall be addressed as follows, or to such other address as the
party affected may hereafter designate:





If to Lender

One Angelus Drive

 

Garnerville, NY 10923

If to Debtor:

Hudson Technologies Company

 

Attn: Stephen P. Mandracchia, Esq.

 

275 North Middletown Road

 

Pearl River, New York 10965

 

Tel: (845) 735-6000

 

Fax: (845) 512-6070

 

5.5 Strict Performance.

The failure, at any time or times hereafter, to require strict performance by
the Debtor of any provision of this Agreement shall not waive, affect or
diminish any right of Lender thereafter to demand strict compliance and
performance therewith. Any suspension or waiver by Lender of any Default or
Event of Default by the Debtor under this Agreement or any other Loan Document
shall not suspend, waive or affect any other Default or Event of Default by the
Debtor under this Agreement or any other Loan Document, whether the same is
prior or subsequent thereto and whether of the same or a different type.



5.6 Construction of Agreement.

The parties hereto agree that the terms and language of this Agreement were the
result of negotiations between the parties, and, as a result, there shall be no
prescription that any ambiguities in this Agreement shall be resolved against
either party. Any controversy over the construction of this Agreement shall be
decided mutually without regard to events of authorship or negotiation.



5.7 WAIVER OF RIGHT TO JURY TRIAL.



(a) Debtor and Lender recognize that in matters related to this Agreement, and
as it may be subsequently modified and/or amended, any such party may be
entitled to a trial in which matters of fact are determined by a jury (as
opposed to a trial in which such matters are determined by a federal or state
judge). By execution of this Agreement, Debtor and Lender will give up their
respective right to a trial by jury. Debtor and Lender each hereby expressly
acknowledged that this waiver is entered into to avoid delays, minimize trial
expenses, and streamline the legal proceedings in order to accomplish a quick
resolution of claims arising under or in connection with this Agreement.

(b) WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, DEBTOR
AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
THAT DEBTOR OR LENDER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION,
DIRECTLY OR INDIRECTLY, AT ANY TIME ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT, OR ANY TRANSACTION CONTEMPLATED THEREBY OR HEREBY, BEFORE OR
AFTER MATURITY.

(c) CERTIFICATIONS. DEBTOR HEREBY CERTIFIES THAT NEITHER ANY REPRESENTATIVE NOR
AGENT OF LENDER NOR LENDER'S COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR
IMPLIED THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. DEBTOR ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER INTO
THE TRANSACTION BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATION
HEREIN.

5.8 Entire Agreement; Amendments; Lender's Consent.

This Agreement represents the entire agreement between the parties. No amendment
or waiver of any provision of this Agreement or of the Note, nor consent to any
departure by Debtor therefrom, shall in any event be effective unless the same
shall be in a writing signed by the Lender.



5.9 Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.



5.10 Severability of Provisions.

Any provision of this Agreement or any of the other Loan Documents that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or the other Loan
Documents or affecting the validity or enforceability of such provision in any
other jurisdiction.



5.11 Table of Contents; Headings.

The table of contents and headings preceding the text of this Agreement are
inserted solely for convenience of reference and shall not constitute a part of
this Agreement or affect its meaning, construction or effect.



5.12 Exhibits and Schedules.

All of the Exhibits and Schedules to this Agreement are hereby incorporated by
reference herein and made a part hereof.



5.13 Governing Law; Consent To Jurisdiction.



(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY DEBTOR IN THE STATE OF NEW YORK, AND THE PROCEEDS OF OBLIGATIONS
DELIVERED PURSUANT THERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREIN, AND IN ALL RESPECTS, INCLUDING MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND THE ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR
THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER AND DEBTOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE OBLIGATIONS, AND THIS
AGREEMENT AND THE OBLIGATIONS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR DEBTOR, ANY GUARANTOR
OR OTHER PARTY TO THIS TRANSACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
SHALL BE INSTITUTED IN THE SOLE OPTION OF LENDER IN ANY FEDERAL OR STATE COURT
LOCATED IN ROCKLAND COUNTY, NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, AND LENDER AND DEBTOR WAIVE ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND LENDER AND DEBTOR HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION
OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized on the day and year first above
written.



 

/s/ Catherine F. Zugibe

 

Catherine F. Zugibe





HUDSON TECHNOLOGIES COMPANY

   

By:

/s/ Brian F. Coleman

 

Brian F. Coleman

 

President and Chief Operating Officer



